RECEIVED |
JUL 48 2019 UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA
TONY A, MOORE, CLERK ALEXANDRIA DIVISION
verre Shas
SOHAIL KHAN, CIVIL ACTION NO. 1:19-CV-463-P
Petitioner
VERSUS JUDGE DEE D. DRELL
WILLIAM P. BARR, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
objection filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED that the § 2241 Petition is hereby DENIED and DISMISSED

WITH PREJUDICE. rt
/

~—

THUS DONE AND SIGNED at Alexandria, Louisiana, this / 7 day of

eee 2019.
Cc eR,
Sc ee a > ;

DEE D. DRELL —
UNITED STATES DISTRICT JUDGE
